


Exhibit 10.25

 

AMENDMENT TO THE

 

VERASTEM, INC.

FORM OF RESTRICTED STOCK UNIT AGREEMENT

GRANTED UNDER 2012 INCENTIVE PLAN

 

WHEREAS, Verastem, Inc. sponsors and maintains the Verastem Inc. 2012 Incentive
Plan (the “Plan”); and

 

WHEREAS, Verastem, Inc. filed with the Securities Exchange Commission a form of
Restricted Stock Unit Agreement (the “Form of Award”) on January 13, 2012; and

 

WHEREAS, Verastem, Inc. wishes to amend the Form of Award to permit greater
flexibility in determining the rate of withholding for federal income tax;

 

NOW, THEREFORE, Verastem Inc., pursuant to its authority under Section 10(f) of
the Plan, hereby amends Section 4(b) of the Form of Award to read as set forth
below.

 

As a condition to the granting of the RSUs and the vesting thereof, the
Participant acknowledges and agrees that he is responsible for the payment of
income and employment taxes (and any other taxes required to be withheld)
payable in connection with the grant or vesting of, or otherwise in connection
with, the RSUs.  Accordingly, the Participant agrees to remit to the Company or
any applicable subsidiary an amount sufficient to pay such taxes.  Such payment
shall be made to the Company or the applicable subsidiary of the Company in a
form that is reasonably acceptable to the Company, as the Company may determine
in its discretion.  The Company in its discretion may permit such payment to be
made by “net settlement” through which the Company retains and withholds from
delivery at the time of vesting that number of shares of Common Stock having a
fair market value equal to the sum of (i), (ii), and (iii), each calculated with
respect to the vesting RSUs, where (i) is the statutory minimum withholding
taxes under state and local laws owed by the Participant, (ii) is any taxes on
employees imposed by Chapter 21 of the U.S. Internal Revenue Code of 1986, as
amended and (iii) is either (a) the mandatory flat withholding rate, if the
value of the shares delivered under the vesting RSUs, when added to all
supplemental wage payments previously made by the Company to the Participant
during the calendar year, exceeds $1 million or (b) if Section 4(b)(iii)(a) does
not apply, by agreement of the Company and the Participant, either (I) the
optional flat withholding rate on supplemental wages or (II) the amount of tax
to be withheld as if the aggregate of the supplemental wages and any regular
wages constituted a single wage payment for the regular wage period, taking into
consideration the Form W-4 submitted by the Participant.  Alternatively, the
Company may require the Participant to provide a designated broker with
irrevocable instructions directing the designated broker to, on the date of the
designated broker’s receipt of any shares of Common Stock in accordance with
Section 2, sell in accordance with ordinary principles of best execution that
number of such shares of Common Stock as is necessary to yield net proceeds to
the Participant equal to the amount of withholding taxes with respect to the
income recognized by the Participant as a result of the vesting of the RSUs
(based on the minimum statutory withholding rates for all tax purposes,
including payroll

 

--------------------------------------------------------------------------------


 

and social taxes, that are applicable to such income) and remit such proceeds to
the Company in satisfaction of such tax withholding obligations of the Company.

 

IN WITNESS WHEREOF, Verastem, Inc. has caused this instrument to be executed by
its duly authorized officer this          day of         , 2013.

 

 

 

VERASTEM, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------
